Citation Nr: 1033777	
Decision Date: 09/09/10    Archive Date: 09/21/10

DOCKET NO.  08-31 053	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Honolulu, Hawaii


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel
INTRODUCTION

The Veteran had verified active duty service in the U.S. Marine 
Corps from October 1978 to December 1982 and from June 1987 to 
January 1991.  Although it appears from his records that he had 
additional service between December 1982 and June 1987, that 
service has not been verified.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 decision by the RO in San Diego, 
California that, in pertinent part, denied service connection for 
PTSD.  After the decision was entered, the case was transferred 
to the jurisdiction of the RO in Honolulu, Hawaii.

Thus far, the RO has limited its consideration of the Veteran's 
psychiatric claim to the matter of his entitlement to service 
connection for PTSD.  The evidence shows that he has been 
diagnosed with acquired psychiatric disorders other than PTSD, 
however, to include dysthymia, depressive disorder NOS (not 
otherwise specified), and anxiety disorder NOS.  Under the 
circumstances, the Board finds that the Veteran's claim should be 
expanded.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(indicating that a veteran's claim for service connection for 
psychiatric symptoms should not be limited to consideration of a 
specific diagnosis where the pleadings and evidence suggest a 
claim of broader scope).

In July 2008, the RO denied service connection for diabetes 
mellitus.  The Veteran filed a notice of disagreement as to that 
decision in December 2008, and the RO furnished him a statement 
of the case (SOC) in May 2009.  No substantive appeal was 
thereafter received within the prescribed time period, however, 
and the RO closed the appeal.  See 38 U.S.C.A. §§ 7105(d), 7108; 
38 C.F.R. §§ 20.200, 20.202, 20.302.  The only issue developed 
for the Board's present consideration is as set forth above, on 
the title page.

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the Veteran if further action is required on his 
part.

REMAND

As the issue was not previously thought to be on appeal, the 
Veteran has not been provided notice of the information and 
evidence necessary to establish service connection for 
psychiatric disorders other than PTSD, as required by the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009)).  This 
needs to be accomplished.

When the Veteran filed the present claim in March 2006, he 
indicated that he had been receiving relevant VA treatment since 
2001.  More recently, when he testified at Board hearing in July 
2010, he indicated that he had received VA treatment for 
psychiatric symptoms from sometime in 2004 to the end of 2009.  
He testified that a VA care provider had diagnosed PTSD in May 
2005, and reported that he intended to resume VA treatment for 
PTSD in August 2010.

Presently, although the Veteran's claims file contains some 
records of VA mental health treatment-dated from December 2005 
to June 2006, from November to December 2006, and from July 2008 
to November 2009-it does not contain any such records dated 
prior to December 2005, to include the May 2005 record reported 
to contain a diagnosis of PTSD.  Further, as noted above, the 
Veteran has since indicated his intent to resume treatment for 
PTSD, effective from August 2010.  Because additional records of 
past and current psychiatric treatment could bear on the outcome 
of his appeal, further development is required.  38 U.S.C.A. 
§ 5103A(b), (c) (West 2002); 38 C.F.R. § 3.159(c)(1)-(3) (2009). 

The Veteran's claimed PTSD stressor has been verified.  The only 
questions remaining, in terms of determining his entitlement to 
service connection for PTSD, are whether he meets the criteria 
for a diagnosis of PTSD and, if so, whether the diagnosis can be 
attributed to the verified stressor.  38 C.F.R. § 3.304(f) 
(2009).  Thus far, the Veteran has not been afforded a formal VA 
mental disorders examination for purposes of addressing those 
questions.  A remand is required.  38 C.F.R. § 19.9 (2009).

For the reasons stated, this case is REMANDED for the following 
actions:

1.  Send a VCAA notice letter to the Veteran and 
his representative relative to the matter of his 
entitlement to service connection for acquired 
psychiatric disorders other than PTSD, to 
include dysthymia, depressive disorder NOS, and 
anxiety disorder NOS.  He and his representative 
should be given a reasonable opportunity to 
respond to the notice, and any new or additional 
(i.e., non-duplicative) evidence received should 
be associated with the claims file.

2.  Obtain copies of all records pertaining to 
any VA mental health treatment the Veteran has 
received since 2001, to include any such records 
dated prior to December 2005 (including the May 
2005 record reported to contain a diagnosis of 
PTSD), from June to November 2006, from December 
2006 to July 2008, and subsequent to November 
2009, following the procedures set forth in 
38 C.F.R. § 3.159.  Efforts to obtain the 
evidence should be fully documented, and should 
be discontinued only if it is concluded that the 
evidence sought does not exist or that further 
efforts to obtain the evidence would be futile.  
38 C.F.R. § 3.159(c)(2).  The evidence obtained, 
if any, should be associated with the claims 
file.  If records cannot be obtained, the claims 
file should contain documentation of the 
attempts made to obtain the records.

3.  After all of the foregoing development has 
been completed, arrange for psychological 
testing, with appropriate subscales, to aid in 
determining the Veteran's proper psychiatric 
diagnosis.  Then arrange to have the Veteran 
scheduled for an examination by an appropriate 
examiner.  The examiner should review the claims 
file, including the results of psychological 
testing, examine the Veteran, and provide an 
opinion as to whether it is at least as likely 
as not (i.e., whether it is 50 percent or more 
probable) that the Veteran has PTSD.  If PTSD is 
diagnosed, the examiner should be asked to 
provide an opinion as to whether the diagnosis 
is related to the in-service stressor that has 
been verified.  If psychiatric disorders other 
than PTSD are diagnosed, the examiner should 
provide an opinion, with respect to each such 
disorder, as to whether it is at least as likely 
as not that the disorder can be attributed to 
service, to include as due to the stressful in-
service incident that has been verified.  A 
complete rationale for all opinions must be 
provided.

4.  Thereafter, take adjudicatory action on the 
claim here in question.  If any benefit sought 
remains denied, furnish a supplemental SOC 
(SSOC) to the Veteran and his representative. 

After the Veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No action 
is required by the Veteran until he receives further notice, but 
he may furnish additional evidence and argument while the case is 
in remand status.  Kutscherousky v. West, 12 Vet. App. 369 
(1999); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  The purposes of this 
remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate disposition 
of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of this appeal.  38 C.F.R. § 20.1100(b) 
(2009).

